McCay, Judge.
Whether the city court of Savannah can grant a new trial upon the evidence from the verdict of a jury, is not in this record, and we do not pass upon it, though we see no reason to change the opinion we expressed in the ease as to whether the city court of Atlanta had this power. In our judgment it is a questionable power at any rate. Why should the judgment of twelve men be subject to be reversed by the judgment of one man? The jurisdiction of the city court is limited to $1,000 00. No great interests are at stake in leaving the final judgment in such a case upon the facts to a jury. They are very apt to be right. Even in this case, however wrong they may be as to form they have done very fair justice. Perhaps the verdict may be illegal because not in the alternative. But if so, a motion should have been made to set it aside for that reason. This court has no original jurisdiction. Its power is only to review the decision, sentence or decree of the court, and until the court has passed upon a matter we have no power over it. Even in the case of a verdict of a jury in the superior court, this court has only jurisdiction by action on the judgment of the court in setting it aside or in refusing to do so.
Judgment affirmed.